Citation Nr: 0016298	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  97-20 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
bilateral maxillary sinusitis, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for a nasal septal 
deformity, currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



REMAND

The veteran served on active duty from October 1950 to August 
1952.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office at San Juan, Puerto Rico.  

Since the veteran is asserting that higher ratings are 
justified for his service connected sinusitis and deviated 
nasal septum due to increases in severity of these 
disabilities, his claims must be deemed "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Since the 
veteran's claims are well-grounded, the VA's duty to assist 
under 38 U.S.C.A. § 5107(a) (West 1991) is triggered.  

A review of the record reveals the existence of evidence 
pertinent to the veteran's claims for increased ratings for 
sinusitis and a deviated nasal septum which is not of record 
and apparently has not been sought.  Medical treatment of the 
disabilities at issue since November 1993 has been indicated 
at "Consultorio Medico Familiar Delgado" but such treatment 
records have not been obtained.  After obtaining the 
necessary authorization, the RO should request these 
treatment records pertaining to the veteran.  

Under Diagnostic Code 6502 prior to October 7, 1996, 
deflection of the nasal septum with marked interference with 
breathing space, warranted an evaluation of 10 percent.   
Since October 7, 1996, 50 percent obstruction of the nasal 
passages, bilaterally, or complete obstruction on one side is 
required for a 10 percent rating.  

VA examinations in August 1996 and December 1999 do not show 
the degree of nasal obstruction produced by the veteran's 
deviated nasal septum.  

Without the medical treatment records since November 1993 and 
a complete description of the current manifestations of the 
deviated nasal septum and sinusitis, the record is considered 
incomplete for rating purposes.  The Board finds that further 
examination is required.  The veteran is informed that if he 
fails to report for the scheduled examination, his claim may 
be denied.  See 38 C.F.R. § 3.665 (1999).

Accordingly, the case is remanded for the following actions.  

1.  After obtaining the necessary 
authorization, the RO should request all 
the veteran's treatment/examination 
records from "Consultorio Medico 
Familiar Delgado."  Any additional 
evidence obtained should be associated 
with the veteran's file.

2.  After the foregoing action has been 
completed, the RO should schedule the 
veteran for a VA examination by an 
appropriate specialist to determine the 
manifestations and severity of the 
veteran's service-connected maxillary 
sinusitis and deviated nasal septum.  The 
examiner must expressly address the 
manifestations of these disorders in 
terms of the rating schedule, Codes 6502 
and 6513, as constituted both before and 
after October 7, 1996.  The claims folder 
should be made available for review prior 
to the examination, and such review 
should be confirmed in the examination 
report.  A complete rationale for any 
opinion expressed must be provided.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In particular, if the examination report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  The RO should 
then readjudicate the case based on the 
additional information.  If the 
determination remains adverse to the 
veteran, then both the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
be afforded the appropriate time in which 
to respond prior to referring the case to 
the Board for further action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 



